Title: Enclosure: Jean David’s Memorandum on Treaties of Commerce, December 1815, first enclosure in Jean David to Thomas Jefferson, 8 May 1816
From: David, Jean
To: 


            Sur les traités de commerce—fait en Decembre 1815—
            un traité de commerce entre deux peuples ne m’a jamais paru être qu’un traité de Guerre, je veux dire un Sujet une occasion de Guerre attendu qu’un des deux peuples y est toujours la dupe de l’autre
            Pourquoi donc faire un parait traité qui ne Sert qu’a nous donner des entraves. restons toujours les maitres de changer a notre gré nos droits de Douane et nos relations commerciales. S’il convient a deux nations de commercer ensemble, elles le fairont bien Sans qu’il existe de traité pour cet objet. un des meilleurs moyens de conserver la paix avec toutes les nations c’est de les traiter toutes egalement.
            
            Mais outre ce motif majeur il en est un autre plus relatif à la chose même. C’est que moins vous mettrez de restrictions dans vos liaisons avec les etrangers en faveur de quelques uns d’eux, mieux vous Serez traités chez touts, plus ils abonderont dans vos ports, et plus votre commerce fleurira; de sorte que tout commande à une nation Sage de ne point faire de pareils traités.
            Ces Sortes de traités ne conviennent qu’a l’angleterre qui n’existant que par le commerce et ne pouvant exister telle qu’elle est que par lui et par la guerre qui lui fournit les le pretexte et les moyens d’avoir Sur pied une marine formidable Superieure à celle de toute l’Europe reunie, a tourné toutes Ses vues de ce coté. pour toutes les autres ils ne Sont bons qu’a leur nüire et a devenir pour elles ainsi que je l’ai dit plus haut un Sujet de guerre.
           
            Editors’ Translation
            
              On treaties of commerce—composed in December 1815—
              A treaty of commerce between two nations never seemed to me to be anything but a treaty of war, by which I mean a cause or an occasion for war, given that one of the two nations is always the dupe of the other
              Why then make a treaty that only shackles us? Let us always remain free to change as we like our customs duties and commercial relations. If it suits two nations to trade with each other, they will do just as well without the existence of a treaty for this purpose. One of the best ways to preserve peace with every nation is to treat them all equally.
              But besides this primary reason, another is more closely related to the thing itself. The fewer restrictions you place on your relations with foreigners by favoring some of them, the better you will be treated by all of them; the more they will frequent your ports; and the more your commerce will flourish. Everything, therefore, commands a wise nation to avoid such treaties.
              These kinds of treaties are only suitable for England. Existing only through commerce and surviving as she does only through that and the wars that provide her with the pretext and means to maintain a formidable navy
			 superior to that of  all of Europe put together, England has turned all of her designs in that direction. For every other nation such treaties succeed only in inflicting harm and becoming, as I said above, a cause of war.
            
          